Citation Nr: 1235744	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  10-10 597	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a February 1997 Board decision that denied entitlement to service connection for avoidant personality disorder and bipolar disorder.


REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The moving party in this case, the Veteran, served on active duty from August 1976 to August 1980.

In a February 1997 decision, the Board denied entitlement to service connection for avoidant personality disorder and bipolar disorder.  In July 2009, the moving party filed a motion with the Board to revise the February 1997 Board decision on the basis that the decision was clearly and unmistakably erroneous.  


FINDINGS OF FACT

1.  In a February 1997 decision, the Board denied the moving party's claim of entitlement to service connection for avoidant personality disorder and bipolar disorder. 

2.  In April 2006, the moving party filed a Motion for Revision of the February 1997 Board decision on the grounds that it contained clear and unmistakable error.  

3.  In a February 2008 decision, the Board determined that the February 1997 Board decision, which denied entitlement to service connection for avoidant personality disorder and bipolar disorder, did not contain clear and unmistakable error; although the moving party appealed the decision to the Court, the appeal was subsequently withdrawn. 


CONCLUSION OF LAW

The motion to revise the February 1997 Board decision, denying entitlement to service connection for avoidant personality disorder and bipolar disorder, on the basis that the decision contained clear and unmistakable error, is dismissed with prejudice for lack of legal merit.  38 C.F.R. § 20.1409(c) (2011).


The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that prior to the moving party filing his motion, the VCAA, Pub. L. No. 106-475, 114 Stat. 2096  (2000), was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  However, the notification and duty to assist provisions of the VCAA are not applicable to claims of clear and unmistakable error in prior Board decisions.  38 C.F.R. § 20.1411(c), (d); Livesay v. Principi, 15 Vet. App. 165 (2001).  Accordingly, no further action is necessary for compliance with the VCAA.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a February 1997 decision, the Board denied entitlement to service connection for avoidant personality disorder and bipolar disorder.  In April 2006, the moving party filed with the Board a Motion for Revision of that decision on the grounds that the February 1997 Board decision contained clear and unmistakable error.  In a February 2008 decision, the Board determined that the February 1997 Board decision did not contain clear and unmistakable error to warrant reversal.  The Veteran appealed the Board's February 2008 decision to the United States Court of Appeals for Veterans Claims (Court), but as noted by the moving party's representative the appeal was subsequently withdrawn.  Thus, the February 2008 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2008); currently, 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011).  

In July 2009, the moving party filed a Motion for Revision of the February 1997 Board decision on the basis of clear and unmistakable error.  The moving party acknowledged that the Board had previously adjudicated a Motion for Revision of the February 1997 Board decision, but alleged that it was now asserting a different legal basis for the error.  

Regardless of the new theory advanced by the moving party in support of the motion to revise the February 1997 Board decision, VA regulations specifically prohibit a moving party from filing more than one motion based on clear and unmistakable error in a particular Board decision.  See 38 C.F.R. § 20.1409(c) (2011); see also Hillyard v. Shinseki, 24 Vet. App. 343, 350-52 (2011), aff'd. --- F.3d. ----, 2012 WL 3538277 (C.A. Fed.) (finding that 38 C.F.R. § 20.1409 prohibits repeated challenges of clear and unmistakable error in a Board decision on a particular claim).  Thus, the moving party is barred from raising another claim of clear and unmistakable error in the Board's February 1997 decision, which denied entitlement to service connection for avoidant personality disorder and bipolar disorder, and no further consideration will be given to this matter. 

In filing the July 2009 motion, the moving party's attorney cited Andrews v. Nicholson, 421 F.3d. 1278 (2005) as authority for asserting a different theory of CUE.  As recognized by the Federal Circuit in Hillyard, the Andrews case involved a claim of CUE on a RO decision, not CUE in a Board decision as in the current motion.  Board CUE is governed by 38 C.F.R. § 20.1409 and Hillyard as noted above.

In conclusion, the Board is precluded by law from again addressing the issue of whether there was clear and unmistakable error in the February 1997 Board decision that denied entitlement to service connection for avoidant personality disorder and bipolar disorder.  The moving party's motion for revision of the February 1997 Board decision on the basis of clear and unmistakable error is not valid and must be dismissed with prejudice for lack of legal merit. 


ORDER

The motion to revise the February 1997 Board decision, which denied entitlement to service connection for avoidant personality disorder and bipolar disorder, on the basis of clear and unmistakable error is dismissed with prejudice.  



                       ____________________________________________
	ROBERT C. SCHARNBERGER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



